Citation Nr: 0402657	
Decision Date: 01/29/04    Archive Date: 02/05/04

DOCKET NO.  97-26 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel




INTRODUCTION

The veteran had active duty from December 1967 to May 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 1997 rating decision from the 
Department of Veterans Affairs (VA) New York, New York 
Regional Office (RO) that determined that new and material 
evidence adequate to reopen the claim for service connection 
for Hepatitis C had not been submitted and denied service 
connection for peripheral neuropathy.  

By decision of the Board in April 2000, it was determined 
that new and material evidence to reopen a claim of service 
connection for hepatitis C had not been submitted and 
entitlement to service connection for peripheral neuropathy 
secondary to exposure to herbicide agents to include Agent 
Orange was denied.  This decision was appealed to the United 
States Court of Appeals for Veterans Claims (Court).  While 
the appeal was pending, the veteran's representative and the 
Office of General Counsel for VA filed a Joint Motion 
requesting that the Court vacate the decision by the Board 
and remand the case for additional development of the 
evidence and readjudication of the claim.  The Court granted 
the joint motion in February 2001 and the case was returned 
to the Board for compliance with the directives that were 
specified by the Court.  Thereafter, these issues were 
remanded by the Board in September 2001 for further 
development.  

In January 2002, veteran withdrew his appeal as to issue of 
entitlement to service connection for peripheral neuropathy.  

In the most recent Supplemental Statement of the Case, the RO 
addressed the issue of service connection for hepatitis C on 
a de novo basis; however, the Board is required to make an 
independent determination of whether new and material 
evidence has been received.  As such the issue is as listed 
on the title page.

Pursuant to the decision below, the issue of entitlement to 
service connection for hepatitis C is the subject of the 
Remand discussion below.  This issue is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal as to the issue of whether new and 
material evidence has been submitted to reopen a claim of 
service connection for hepatitis C has been obtained by the 
RO.

2.  By decision of the RO dated in July 1994, with notice in 
that same month, service connection for hepatitis C was 
denied.  There was no timely appeal filed.

3.  Evidence associated with the claims file since the July 
1994 decision has not been considered previously and is so 
significant that it must be considered in order to fairly 
decide whether the veteran is entitled to service connection 
for hepatitis C.


CONCLUSIONS OF LAW

1.  The July 1994 decision of the regional office that denied 
service connection for hepatitis C is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302(a), 20.1103 
(2003).

2.  Evidence received since the July 1994 RO decision is new 
and material, and, thus, the claim of service connection for 
hepatitis C is reopened.  38 U.S.C.A. §§ 5103A, 5108 (West 
1991 and West 2002); 38 C.F.R. §§ 3.102, 3.156(a) (c), 3.159, 
3.326 (2001-2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), was signed into law.  38 U.S.C.A. § 5100 et. 
seq. (West 2002).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002)).  The amendments to 38 C.F.R. §§ 3.156(a), 
3.159(c) and 3.159(c)(4)(iii) apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
As the present appeal was initiated prior to that date, it 
will be decided under the older version of 38 C.F.R. § 3.156 
detailed below.

Additionally, in light of the decision to reopen in this 
case, the Board finds that all duty to assist and to notify 
the appellant pursuant to the Veterans Claims Assistance Acts 
of 2000 and Veterans Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003) as to the new and 
material issue is satisfied.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

It was noted in the VCAA that, with respect to previously 
disallowed claims, "[n]othing in (38 U.S.C.A. § 5103A) shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in (38 U.S.C.A. § 5108)."  
38 U.S.C.A. § 5103A(f) (West 2002).  Therefore, the recent 
change to the law has not modified the requirement that a 
previously denied claim may not be reopened and readjudicated 
unless, and until, there has been a finding that new and 
material evidence has been submitted.  Thus, it is necessary 
that the case be adjudicated initially on the issue of 
whether new and material evidence is of record to reopen the 
claims.  If it is determined that such evidence has been 
presented, the claim will be reopened, any required 
development would be undertaken.  Elkins v. West, 12 Vet. 
App. 209 (1999).

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 20.1103 (2001).  

Section 5108 of Title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

Current caselaw provides for the following analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a).  Second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The veteran's service medical records show that he sustained 
shrapnel wounds of the right upper leg and left side of the 
neck in service in Vietnam when a booby trap exploded while 
the veteran was on patrol.  Post service VA treatment records 
from 1993 show the veteran had a diagnosis of hepatitis C.  
In June 1993, the veteran filed a claim of service connection 
and reported liver damage.  

In a rating decision in July 1994, service connection for 
hepatitis C was denied.  There was notice to the veteran of 
this decision in that same month.  This is the last final 
prior determination of this issue on any basis.

Evidence received subsequent to the July 1994 RO decision 
includes a statement from the veteran that he underwent a 
blood transfusion in service as part of his treatment for the 
shrapnel wound of the right upper leg, which, he contended, 
was the cause of his current hepatitis C. 

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  Therefore, assuming for 
the purposes solely of whether the evidence is new and 
material, that the reported blood transfusion occurred, the 
veteran's statement is both new and material in that it has 
not been considered previously and it is not cumulative of 
evidence already of record and bears directly and 
substantially upon the matter under consideration and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Further, it appears that the 
RO considered the veteran's statement to be new and material 
by reopening the claim in the July 2003 Supplemental 
Statement of the Case.  Hence, the claim of service 
connection for hepatitis C is reopened by new and material 
evidence.

Having found that the evidence is new and material and must 
be considered in conjunction with all the evidence of record, 
the VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  This includes obtaining 
relevant private and VA medical records and providing the 
veteran with VA examinations, where such examinations may 
substantiate entitlement to the benefit sought.  See 
38 U.S.C.A. § 5103A (West 2002) and Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003) for 
the specific requirements for developing claims.  There have 
also been final regulations promulgated to implement the new 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2003).  They are for consideration now that the claim has 
been reopened.



ORDER

To the extent that new and material evidence has been 
submitted to reopen the claim of service connection for 
hepatitis C, the appeal is granted.




REMAND

Upon review of the record, it is determined that additional 
development is needed on the issue of entitlement to service 
connection for hepatitis C.  As discussed in the decision 
above, the veteran's service medical records show that he 
sustained shrapnel wounds of the right upper leg and left 
side of the neck in service in Vietnam when a booby trap 
exploded while the veteran was on patrol.  A service medical 
record shows that veteran was hospitalized for treatment for 
the shrapnel wounds.  The veteran reports that as part of the 
treatment for the shrapnel wound in service, he had a blood 
transfusion, which, he contends, was the cause of his current 
hepatitis C.  The record shows that records from the hospital 
where the veteran was treated in service are unavailable.  In 
this case, to fully assist the veteran in development of his 
claim, a VA examination should be provided that includes a 
review of the claims file, to ascertain the nature and 
etiology of the veteran's hepatitis C and any relationship 
with the veteran's service.

For the issue on appeal, during the pendency of this appeal, 
the Veterans Claim Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) and the Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003) 
(VCAA), were signed into law.  See also 38 U.S.C.A. § 5100 et 
seq. (West 2002).  To fully comply with the VCAA, on remand, 
the RO must continue to assure that the provisions of this 
new Act are complied with.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The veteran should be scheduled for 
an appropriate VA examination regarding 
the claim for service connection for 
hepatitis C.  The claims folder should be 
made available to the examiner in 
connection with the examination.  The 
examination must encompass a detailed 
review of the veteran's service medical 
records, including the April 1969 
hospital summary; relevant history and 
current complaints; as well as a 
comprehensive clinical evaluation and any 
diagnostic testing deemed necessary by 
the examiner to determine the etiology of 
the disability for which the veteran 
seeks service connection.  

The examiner should opine whether it is 
at least as likely as not (probability of 
50 percent or greater) that the veteran's 
hepatitis C had its onset during the 
veteran's service or is otherwise 
connected to the veteran's service.  As 
part of this, the examiner should 
indicate whether is it at least as likely 
as not (probability of 50 percent or 
greater) that the treatment for the 
wounds the veteran sustained in service 
would have included a blood transfusion 
and whether the blood transfusion is it 
at least as likely as not (probability of 
50 percent or greater) the cause of the 
veteran's current hepatitis C.  If there 
is no indication of a relationship of the 
current hepatitis C with the veteran's 
service, including whether the veteran 
would have undergone a blood transfusion 
in service that would lead to the current 
hepatitis C, that should be set out in 
the claims folder.

2.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record taking into account 
all applicable law and legal precedents.  
If the benefit sought on appeal is not 
granted, the veteran and his 
representative should be issued an 
appropriate Supplemental Statement of the 
Case and given a reasonable opportunity 
to reply.

Thereafter, the case should be returned to the Board if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



